Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 23-25, 29, 31, 32, 34, 35, 40, and 41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant incorporated subject matter of dependent claim 26 / 37 into independent claim 23 / 34 respectively, with additional limitation requiring plurality of ILED emitters on claimed ILED array chip comprising of first ILED emitter and second ILED emitter having different mesa shape, the plurality of ILED emitters having different emission beam angles, with additional requirement that different mesa shape of first and second ILED emitter are different epitaxial layers having different mesa shape per examiner’s suggestion from previous office action. Corresponding support for amended feature are found in paragraphs 73 and 74 of specification. 
Additional search related to amended feature note prior art Tischler et al. (US 201201466 disclosing LED emitter viewing angle may be configured by LED emitter shape (paragraph 50), and prior art LEE disclosing light emitting diode comprising 
Regarding independent claim 23 and dependent claims thereof, cited prior art Shikina in view of Reiheizer, Sakariya and Shen discloses the concept of a light emitting diode display comprising a plurality of inorganic array chip, each ILED  array chip including a plurality of ILED emitters configured to emit light having different emission beam angles and having a same color, each ILED emitter of the plurality of ILED array chips providing a display sub-pixel of the LED display, the plurality of ILED emitters of each of the plurality of ILED array chips providing display sub-pixels of a different color, each display pixel of the LED display including display sub-pixels provided by multiple ILED emitters of different ILED array chips (see claim rejection of rationale for combination of prior arts in previous office action 11/23/21). However, none of cited prior art discloses as a whole “wherein, for each ILED array chip, the plurality of ILED emitters configured to emit light having different emission beam angles includes a first ILED emitter having an epitaxial layer of a first mesa shape and a second ILED emitter having an epitaxial layer of a second mesa shape, the first mesa shape and the second mesa shape being different” in addition to disclosed limitations. 
claim 34 and dependent claims thereof, cited prior art Shikina in view of Reiheizer, Sakariya, Rogers, Shen, and Tomono discloses the concept of 
A computer device, comprising: a light emitting diode (LED) display, comprising: a plurality of inorganic (ILED) array chips, each ILED array chip including a plurality of ILED emitters configured to emit light having different emission beam angles and having a same color, each ILED emitter of the plurality of ILED array chips providing a display sub-pixel of the LED display, the plurality of ILED emitters of each of the plurality of ILED array chips providing display sub-pixels of a different color, each display pixel of the LED display including display sub-pixels provided by multiple ILED emitters of different ILED array chips (see claim rejection of rationale for combination of prior arts in previous office action dated 11/23/21). However, none of cited prior art discloses as a whole: “wherein, for each ILED array chip, the plurality of ILED emitters configured to emit light having different emission beam angles includes a first ILED emitter having an epitaxial layer of a first mesa shape and a second ILED emitter having an epitaxial layer of a second mesa shape, the first mesa shape and the second mesa shape being different” in addition to disclosed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694                

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694